Matter of Izabela S. (Angelica A.--Randy S.) (2017 NY Slip Op 07939)





Matter of Izabela S. (Angelica A.--Randy S.)


2017 NY Slip Op 07939


Decided on November 14, 2017


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on November 14, 2017

Friedman, J.P., Kapnick, Webber, Gesmer, Oing, JJ.


4917 4916

[*1]In re Izabela S., A Dependent Child Under the Age of Eighteen Years, etc., Angelica A., Respondent-Appellant, Randy S., Respondent-Appellant, Administration for Children's Services, Petitioner-Respondent.


Karen D. Steinberg, New York, for Randy S., appellant.
Neal D. Futerfas, White Plains, for Angelica A., appellant.
Zachary W. Carter, Corporation Counsel, New York (MacKenzie Fillow of counsel), for respondent.
Tamara A. Steckler, The Legal Aid Society, New York (Marcia Egger of counsel), attorney for the child.

Order of fact-finding, Family Court, New York County (Jane Pearl, J.), entered on or about January 8, 2016, which, to the extent appealed from as limited by the briefs, after a hearing, found that respondents had neglected the subject child, unanimously affirmed, without costs.
A preponderance of the evidence supports the finding that the respondent parents neglected the subject child (see Family Ct Act § 1046[b][i]), a child with severe physical and neurological anomalies, by failing to provide her with adequate nutrition (see Matter of Camara R., 263 AD2d 710, 712 [3d Dept 1999]), by missing crucial appointments with medical professionals and specialists (see Matter of Briana S. [LaQueena S.], 91 AD3d 447, 448 [1st Dept 2012]) and by being lax in their day-to-day oversight of her care and safety (see Family Ct Act § 1012[f][i][A], [B]).
Contrary to the parents' unpreserved contention, Family Court properly conformed the pleadings to the proof adduced at the hearing (Family Ct Act § 1051[b]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: NOVEMBER 14, 2017
CLERK